NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to a method of treating an intrahepatic cholestatic disease comprising administering an effective amount of (R)-2-(4-((2-ethoxy-3-(4-(trifluoromethyl)phenoxy)propyl)thio)-2-methylphenoxy)acetic acid (aka seladelpar) or a salt thereof to a subject in need thereof.  
The claims were previously rejected under 35 U.S.C. 112(a) on the grounds that the Specification does not enable one skilled in the art to practice the invention commensurate in scope with the claims.  In particular, it was reasoned that the “intrahepatic cholestatic diseases” to be treated according to the invention would reasonably be understood to include diseases/conditions including “in order of decreasing frequency, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familial intrahepatic cholestasis (PFIC), and Alagille syndrome (AS)” as discussed by the Specification (Paragraph 0005) as well as sepsis, granulomatous liver disease, hepatitis, and so on.  Based further on the unpredictability in the art and a lack of working examples in the Specification, the claims were rejected as not being enabled.  
However, upon further consideration, it is determined that the scope of diseases/conditions encompassed by “intrahepatic cholestatic diseases” is not unreasonably broad and, rather, includes a relatively limited genus of etiologically related conditions as evidenced by Mazokopakis et al (World J Gastroenterol 13:1879-1882, 2007), which teach that intrahepatic cholestatic diseases embrace choleostasis characterized by “an impairment of bile function” occurring “in certain instances of viral, alcoholic, drug-induced and chronic liver diseases” (Page 1879, Columns 1-2) such as: 
    PNG
    media_image1.png
    394
    409
    media_image1.png
    Greyscale
(Page 1880, Table 1).  In further view of Applicant’s showing that seladelpar exhibits anti-cholestatic and anti-pruritic effects, and demonstrates efficacy in the treatment of primary biliary cirrhosis, it is determined that it would not entail undue experimentation to practice the full scope of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611